In the instant case, the amendment filed on 01/12/2021 does not place the proposed claims in either condition for allowance nor does it simplify issues for purposes of appeal. 
	Applicant’s request for consideration under the After Final Pilot Program 2.0 has been entered and is complaint.  The Examiner has reviewed the response under 37 CFR 1.116 and determined that additional search and/or consideration (i) is necessitated by the amendment and (ii) could NOT be completed within the time allotted under AFCP 2.0. The examiner will process the submission consistent with current practice concerning responses after final rejection under 37 CFR 1.116, e.g., by mailing an advisory action. 
	An Examiner initiated interview was not conducted on 1/27/2021 with Applicant’s counsel as they were not available.
	The proposed amendment is not being entered for the following reasons:
	Applicant's proposed amendments will not be entered because they raise new issues that would require further consideration and/or search.  The proposed amendment attempts to limit the scope of the claims.  This limited claim has not been previously considered and would require further consideration and/or search.  Applicant has proposed limitations that have not been previously presented:  Claim 41: "the synthetic fibers on a surface of the yarn are fused while inner synthetic fibers are undeformed.”  Applicant has support this proposed limitation however, Applicant has not present this previously for examination.  

	The IDS submitted on 01/12/2021 citation number 1 is in question.  USPUB 20120026455 issued to Takahashi is an image display apparatus.  Please verify that this is the correct document. For the moment it is being crossed out.
/Arti Singh-Pandey/Primary Examiner, Art Unit 1796